Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-15-00271-CV

                     In the ESTATE OF Johnnie Mae KING, Deceased

                     From the Probate Court No. 1, Bexar County, Texas
                               Trial Court No. 2001-PC-1263
                          Honorable Kelly Cross, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. Appellee’s motion for damages is DENIED. It is ORDERED appellees Bexar
Appraisal Review Board and Bexar Appraisal District recover their costs of this appeal from
appellant Rowland Martin.

       SIGNED July 6, 2016.


                                             _____________________________
                                             Jason Pulliam, Justice